                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


KELLY D. PORCH AND                             Case No. CV-18-102-BLG-TJC
MICHELLE R. PORCH,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

PREFERRED CONTRACTORS
  INSURANCE COMPANY, RRG;
  GOLDEN STATE CLAIMS
  ADJUSTERS INC; SAFEBUILT
  INSURANCE SERVICES, INC
  d/b/a SIS WHOLESALE
  INSURANCE SERVICES,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Defendants’ Motion for Summary

 Judgment (Doc. 62) is GRANTED. SIS’s Motion to Dismiss (Doc. 35) and PCIC

 and Golden State’s Motion to Dismiss (Doc. 37) are DENIED as moot.
Defendants’ Motion for Oral Argument on Pending Motions (Doc. 39) is DENIED

as moot.

     Dated this 26th day of August, 2019.

                              TYLER P. GILMAN, CLERK

                              By: /s/ Julie Hollenbeck
                              Julie Hollenbeck, Deputy Clerk
